Communication
Examiner acknowledges Applicant’s election with traverse of Group II filed on 12/14/2020. The communication filed 12/14/2020 is not fully response to the Office correspondence mailed 10/16/2020 for the reasons set forth below. 
In addition to a requirement for election of a group, the Restriction requirement mailed 10/16/2020 required species elections. With regards to the species elections, Applicants elected a genus of metal oxide and/or its hydrated form selected from an element of Group II of the periodic table per paragraph [0044] and at least one antimicrobial agent selected from paragraph [0043]. However, paragraph [0043] lists a genus of several antimicrobial agents with potential mixtures thereof. 
Applicants have not elected a specific species of an antimicrobial agent or mixture thereof and oxide/hydrated form compound. It is unclear if Applicants are electing the oxide form, the hydrated form, or both forms for the elements of Group II of the periodic table, and if Applicants are e a mixture or not for the elements selected in Group II. As an example, a specific species of an antimicrobial agent election is either miconazole, or a mixture of climbazole and miconazole, per paragraph [0103]. 
Examiner further notes that the species election requested an election as to any further ingredients present in the composition. It does not appear that Applicants have elected any particular strains of bacteria, strains of yeast or mold to be present in the composition.
Examiner requests clarification as to what ingredients are present in the composition being elected and that Applicants clarify the specific antimicrobial agent being elected, the specific oxide or hydrated form being elected, and any further ingredients (if they are meant to be present) in the composition. 
Since the above-mentioned reply appears to be bona fide attempt to comply with the requirements of the Restriction/Election, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this communication within which to correct the deficiency so as to comply with Restriction/Election in order to avoid abandonment of the application under 37 CFR 1.821(g).  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED to the extent that the statutory period with respect to the mailing date of the paper dated 10/16/2020 is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619